Case 5:16-cv-03260-BLF Document 394-7 Filed 12/19/18 Page 1 of 4




                 EXHIBIT 8
     Case 5:16-cv-03260-BLF Document 394-7 Filed 12/19/18 Page 2 of 4
                 HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                      UNITED STATES DISTRICT COURT
2                   NORTHERN DISTRICT OF CALIFORNIA
3                            SAN JOSE DIVISION
4    _____________________________
5    SPACE DATA CORPORATION,                 )
                                             )
6                Plaintiff,                  )
                                             )
7                vs.                         )    Case No.:
                                             )    5:16-cv-03260-BLF
8    ALPHABET INC., and GOOGLE               )
     LLC,                                    )
9                                            )
                 Defendants.                 )
10   _____________________________)
11
12           HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
13
14    VIDEOTAPED 30(b)(6) DEPOSITION OF GERALD MARK KNOBLACH
15                      San Francisco, California
16                       Wednesday, July 11, 2018
17                                   Volume I
18
19
20   Reported by:
21   RACHEL FERRIER,
22   CSR No. 6948
23   Job No. 2963534
24
25   PAGES 1 - 244

                                                                Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 5:16-cv-03260-BLF Document 394-7 Filed 12/19/18 Page 3 of 4
                 HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY




11      Q     Just quickly, I want to go through the other           11:14:16

12   systems you mentioned.                                          11:14:23

13            You've mentioned SkySat, slash, Starfighter as --      11:14:25

14   as another Space Data platform; right?                          11:14:29

15      A     Yes, but SkySat/Starfighter Version 1 would be         11:14:32

16   the second kind of fully deployed network or payload we         11:14:37

17   built.                                                          11:14:41

18      Q     Why the two names?     What's the -- is there -- the   11:14:42

19   two names are the same thing, or are their differences?         11:14:44

20      A     It's the point of view of the customer, so when        11:14:48

21   we talk to commercial users on the ground, cell phone           11:14:50

22   operators, people like Verizon or AT&T or, in the day,          11:14:52

23   Nextel, they are used to talking about a cell site, and         11:14:57

24   so, to them, the balloon is a really tall tower, so we          11:15:00

25   call it a SkySite.                                              11:15:03

                                                                      Page 68

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 5:16-cv-03260-BLF Document 394-7 Filed 12/19/18 Page 4 of 4
                 HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1             I, the undersigned, a Certified Shorthand
2    Reporter of the State of California, do hereby certify:
3             That the foregoing proceedings were taken before
4    me at the time and place herein set forth; that any
5    witnesses in the foregoing proceedings, prior to
6    testifying, were placed under oath; that a verbatim
7    record of the proceedings was made by me using machine
8    shorthand which was thereafter transcribed under my
9    direction; further, that the foregoing is an accurate
10   transcription thereof.
11            I further certify that I am neither financially
12   interested in the action nor a relative or employee of
13   any attorney or any of the parties.
14            IN WITNESS WHEREOF, I have this date subscribed
15   my name.
16
17   Dated:     July 18, 2018
18
19
20
21
22
23                       <%signature%>
24                       RACHEL FERRIER
25                        CSR No. 6948

                                                              Page 244

                              Veritext Legal Solutions
                                   866 299-5127
